DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Copending Appl. No. 17/117,748 has been reviewed and is accepted. The terminal disclaimer has been recorded. As a result, the nonstatutory double patenting rejection is herein withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

2/22/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484